Citation Nr: 0534939	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  04-05 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 


REMAND

The veteran has been granted service connection and a 30 
percent rating for PTSD.  A review of the record reveals that 
the veteran's most recent VA psychiatric examination was in 
January 2003.  The veteran provided testimony before the 
undersigned Veterans Law Judge in September 2005.  At the 
hearing the veteran asserted that his PTSD symptoms had 
increased in severity since the January 2003 VA examination.  
The Board notes that a new VA examination is necessary in 
order to determine the current severity of this disability 
for rating purposes.  See 38 C.F.R. § 3.159(c)(4) (2005).  

The Board also notes that the veteran reported at his hearing 
that he receives treatment for his PTSD at his local VA Vet 
Center.  Records of this treatment are not contained in the 
veteran's claims file.  Copies of these records should be 
obtained.  See 38 C.F.R. § 3.159(c)(2) (2005).  

In light of these circumstances, the case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The VBA should request the veteran to 
provide a copy of any records pertaining 
to treatment or evaluation of his PTSD 
which have not already been submitted, or 
the identify information and any 
necessary authorization to enable VBA to 
obtain the records on his behalf.  

2.  Then, the VBA should attempt to 
obtain a copy of all pertinent records 
identified but not provided by the 
veteran.  In any event, the VBA should 
obtain a copy of all pertinent VA 
inpatient, outpatient and therapy 
records, including Vet Center records.  
If the VBA is unable to obtain a copy of 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of the outstanding 
evidence.

3.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current severity of his PTSD.  The 
claims folder must be made available to 
and reviewed by the examiner.  The 
examiner should state on the examination 
report whether the veteran's claims file 
has been reviewed.  All indicated studies 
and tests should be performed, and all 
manifestations of the veteran's PTSD 
should be identified.  The examiner 
should assign a GAF score based solely on 
the veteran's service-connected PTSD and 
provide an explanation of the 
significance of the score assigned.    

4.  The VBA should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the VBA should ensure that 
the VA examination report complies fully 
with the above instructions, and if not, 
the VBA should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  The VBA should also undertake any 
other development it determines to be 
warranted.

6.  After the above actions have been 
accomplished, the VBA should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the VBA should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified, but he 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

